This was an action on the case, by a freighter of goods on board a ship belonging to the defendant, for the misfeasance of the navigator.
Plea in abatement — That one Kichard Spellman was joint owner with the defendant, and equally accountable for the conduct of the master, and ought to have been joined in the action; on which issue was taken.
On the trial of this issue, testimony was offered to prove, that Spellman, since the commencement of the suit, had confessed himself to be joint owner with the defendant.- — • But, the court said it was inadmissible — That the same point had been deliberately determined in the case of Hamlin v. Fitch, at "Windham, last term.
It was then moved, that Spellman himself might be permitted to testify.— And, the court said, that any one might be permitted voluntarily to testify against his interest, though he could not be compelled.